Exhibit 10.1

 

EXECUTION VERSION

 

TERMINATION AGREEMENT

 

This TERMINATION AGREEMENT (this “Agreement”), dated as of May 22, 2016, is
entered into by and among CF Industries Holdings, Inc., a Delaware corporation
(“Cambridge”), CF B.V., a private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid) incorporated under the law of the
Netherlands, with its corporate seat (statutaire zetel) in Amsterdam, the
Netherlands (“Holdco”), Finch Merger Company LLC, a Delaware limited liability
company and wholly-owned, direct or indirect, subsidiary of Holdco (“MergerCo”)
and OCI N.V., a public company with limited liability (naamloze vennootschap)
incorporated under the law of the Netherlands (“Oxford”). Each of Cambridge,
Oxford, Holdco and MergerCo are referred to herein as a “Party” and together the
“Parties”.

 

WHEREAS, the Parties entered into that certain Combination Agreement, dated as
of August 6, 2015, as amended (the “Combination Agreement”, and capitalized
terms used herein and not defined having the meanings assigned thereto in the
Combination Agreement); and

 

WHEREAS, the Parties desire to terminate the Combination Agreement by mutual
written consent, and to release each other from all claims, obligations and
liabilities arising out of, in connection with or relating to the Combination
Agreement, in each case, on the terms and subject to the conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein set
forth and for other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties agree as follows:

 

1.                                      Termination.  The Parties hereby agree
that the Combination Agreement, including all schedules and exhibits thereto,
and all ancillary agreements contemplated thereby, including the Ancillary
Agreements (other than the Confidentiality Agreement) and the irrevocable
undertakings executed by certain shareholders of Oxford in favor of Cambridge
and Oxford (collectively, the “Transaction Documents”), are hereby terminated
effective immediately (the “Termination Time”) and, notwithstanding anything to
the contrary in the Transaction Documents, including Section 11.2 of the
Combination Agreement, the Transaction Documents are terminated in their
entirety and shall become null and void and be of no further force or effect
whatsoever (the “Termination”).

 

2.                                      Termination Fee.  Cambridge agrees to
pay Oxford $150,000,000 in respect of the Termination, including for opportunity
costs and other business costs and expenses incurred in relation to the
transactions contemplated in the Combination Agreement, (the “Termination Fee”)
by wire transfer of same day funds to an account designated by Oxford, which
Termination Fee shall be paid within two (2) Business Days following the
Termination Time.

 

3.                                      Mutual Release; Disclaimer of
Liability.  Each of Cambridge and Oxford, each on behalf of itself and each of
its respective successors, Subsidiaries (in the case of Cambridge, including
Holdco and MergerCo), Affiliates, divisions, assignees, officers, directors,
employees, representatives, agents, shareholders and advisors and the heirs,
successors and assigns of each of them (the “Releasors”), does, to the fullest
extent permitted by Law, hereby fully release, forever discharge and covenant
not to sue any other Party, any of their respective successors, Subsidiaries,
Affiliates, divisions or assignees, and any of their respective present or
former

 

--------------------------------------------------------------------------------


 

officers, directors, employees, representatives, agents, shareholders, advisors,
auditors and attorneys and the heirs, successors and assigns of each of them
(collectively the “Releasees”), from and with respect to any and all liability,
claims, rights, actions, causes of action, suits, liens, obligations, accounts,
debts, demands, agreements, promises, liabilities, controversies, costs,
charges, damages, expenses and fees (including attorney’s, financial advisor’s
or other fees) (“Claims”), howsoever arising, whether based on any Law or right
of action, known or unknown, mature or unmatured, contingent or fixed,
liquidated or unliquidated, accrued or unaccrued, which Releasors, or any of
them, ever had or now have or can have or shall or may hereafter have against
the Releasees, or any of them, in connection with, arising out of or related to
the Transaction Documents or the transactions contemplated therein or thereby. 
The release contemplated by this Section 3 is intended to be as broad as
permitted by Law and is intended to, and does, extinguish all Claims of any kind
whatsoever, whether in Law or equity or otherwise, that are based on or relate
to facts, conditions, actions or omissions (known or unknown) that have existed
or occurred at any time from the beginning of time to and including the
Termination Time. Each of the Releasors hereby expressly waives to the fullest
extent permitted by Law the provisions, rights and benefits of California Civil
Code section 1542 (or any similar Law), which provides:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Nothing in this Section 3 shall (i) apply to any action by any Party to enforce
the rights and obligations imposed pursuant to this Agreement or the
Confidentiality Agreement or (ii) constitute a release by any Party for any
Claim arising under this Agreement or the Confidentiality Agreement.

 

4.                                      Publicity.  The Parties mutually agree
to issue a joint press release in the form attached hereto as Exhibit A
regarding this Agreement and the Termination.

 

5.                                      Representations and Warranties.  Each
Party represents and warrants to the other that: (i) such Party has all
requisite corporate power and authority to enter into this Agreement and to take
the actions contemplated hereby; (ii) the execution and delivery of this
Agreement and the actions contemplated hereby have been duly authorized by all
necessary corporate action on the part of such Party, including any necessary
approval of each of such Party’s relevant boards of directors; and (iii) this
Agreement has been duly and validly executed and delivered by such Party, and,
assuming the due authorization, execution and delivery of this Agreement by the
other Parties hereto, constitutes a legal, valid and binding obligation of such
Party enforceable against such Party in accordance with its terms, except as
that enforceability may be (y) limited by any applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar Laws affecting the
enforcement of creditors’ rights generally and (z) subject to general principles
of equity (regardless of whether that enforceability is considered in a
proceeding in equity or at law).

 

6.                                      Further Assurances.  Each Party shall,
and shall cause its Subsidiaries and Affiliates to, cooperate with each other in
the taking of all actions necessary, proper or advisable under this Agreement
and applicable Laws to effectuate the Termination.

 

2

--------------------------------------------------------------------------------


 

7.                                      Third-Party Beneficiaries.  Except for
the provisions of Section 3, with respect to which each Releasee is an expressly
intended third-party beneficiary thereof, this Agreement is not intended to and
shall not confer any rights or remedies upon any Person other than the Parties
and their respective successors.

 

8.                                      Entire Agreement.  This Agreement and
the Confidentiality Agreement constitute the entire agreement of the Parties
with respect to the subject matter hereof and supersede all prior
representations, warranties, agreements and understandings, both written and
oral, between the Parties or any of them with respect to the subject matter
hereof.

 

9.                                      Governing Law and Venue.  THIS AGREEMENT
SHALL BE DEEMED TO BE MADE IN, AND IN ALL RESPECTS SHALL BE INTERPRETED,
CONSTRUED AND GOVERNED BY AND IN, ACCORDANCE WITH THE LAW OF THE STATE OF
DELAWARE WITHOUT REGARD TO ITS RULES OF CONFLICTS OF LAW THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY STATE OTHER THAN THE STATE OF DELAWARE. The
Parties hereby irrevocably submit to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware located in Wilmington, Delaware, or, in the
event (but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, the federal courts of the United
States of America located in the City of Wilmington in the State of Delaware in
respect of all matters arising out of or relating to this Agreement, the
interpretation and enforcement of the provisions of this Agreement, and hereby
waive, and agree not to assert, as a defense in any action, suit or proceeding
for the interpretation or enforcement hereof or of any such document, that it is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in said courts or that the venue thereof may not be
appropriate or that this Agreement or any such document may not be enforced in
or by such courts, and the Parties irrevocably agree that all claims with
respect to such action or proceeding shall be heard and determined exclusively
in such courts. The Parties hereby consent to and grant any such court
jurisdiction over the person of such Parties solely for such purpose and over
the subject matter of such dispute and agree that mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 12.1 of the Combination Agreement or in such other manner as may be
permitted by applicable Laws shall be valid and sufficient service thereof.

 

10.                               Counterparts; Effectiveness.  This Agreement
may be executed in two or more counterparts, each of which shall be deemed to be
an original but all of which, when taken together, shall constitute one and the
same instrument. This Agreement shall become effective when each Party shall
have received counterparts thereof signed and delivered by the other Parties.
Signatures transmitted electronically shall be accepted as originals for all
purposes of this Agreement.

 

11.                               Specific Performance.  The Parties agree that
irreparable injury will occur in the event that any of the provisions of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached.  Each Party shall be entitled to an injunction or injunctions to
prevent or remedy any breaches or threatened breaches of this Agreement by any
other Party, to a decree or order of specific performance to specifically
enforce the terms and provisions of this Agreement and to any further equitable
relief.  The Parties’ rights in this Section 11 are an integral part of this
Agreement and each Party hereby waives any objections to any remedy referred to
in this Section 11 (including any objection on the basis that there is an
adequate remedy at Law or that an award of such remedy is not an appropriate
remedy for any

 

3

--------------------------------------------------------------------------------


 

reason at Law or equity).  For the avoidance of doubt, each Party agrees that
there is not an adequate remedy at Law for a breach of this Agreement by any
Party.  In the event any Party seeks any remedy referred to in this Section 11,
such Party shall not be required to obtain, furnish, post or provide any bond or
other security in connection with or as a condition to obtaining any such
remedy.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

 

CF INDUSTRIES HOLDINGS, INC.

 

 

 

 

 

By:

/s/ W. Anthony Will

 

 

Name: W. Anthony Will

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

CF B.V.

 

 

 

 

 

By:

/s/ Douglas C. Barnard

 

 

Name: Douglas C. Barnard

 

 

Title: Managing Director

 

 

 

 

 

FINCH MERGER COMPANY LLC

 

 

 

 

 

By:

/s/ W. Anthony Will

 

 

Name: W. Anthony Will

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

OCI N.V.

 

 

 

 

 

By:

/s/ Nassef Sawiris

 

 

Name: Nassef Sawiris

 

 

Title: Chief Executive Officer

 

[Signature Page to Termination Agreement]

 

--------------------------------------------------------------------------------